FILED
                            NOT FOR PUBLICATION                             MAR 14 2017

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50029

               Plaintiff - Appellee,             D.C. No. 2:11-cr-01068-ODW

 v.
                                                 MEMORANDUM*
JAIME CARDENAS,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                    Otis D. Wright, II, District Judge, Presiding

                             Submitted March 8, 2017**

Before:        LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

      Jaime Cardenas appeals from the district court’s judgment and challenges

the ten-month sentence imposed upon revocation of supervised release. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Cardenas contends that the district court procedurally erred by failing to

(1) recognize its authority to impose the sentence concurrently to the sentence

imposed for his new criminal conviction; (2) consider the applicable 18 U.S.C. §

3553(a) sentencing factors; and (3) address his arguments and explain the sentence.

The district court did not commit any plain error. See United States v. Valencia-

Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010). The record reflects that the

district court properly treated U.S.S.G. § 7B1.3(f) as advisory rather than

mandatory. The record further reflects that the district court considered the

appropriate section 3553(a) sentencing factors as well as Cardenas’s arguments for

concurrent sentences and sufficiently explained the sentence. See United States v.

Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc) (“[A]dequate explanation in

some cases may also be inferred from the PSR or the record as a whole.”).

      Cardenas further contends that the consecutive sentence is substantively

unreasonable in light of his difficult upbringing and the positive life changes he

made while on supervised release. The sentence is substantively reasonable in

light of the section 3583(e) sentencing factors and the totality of the circumstances,

including Cardenas’s multiple admitted violations. See Gall v. United States, 552
U.S. 38, 51 (2007); United States v. Simtob, 485 F.3d 1058, 1063 (9th Cir. 2007).

      AFFIRMED.


                                           2                                    15-50029